Exhibit 10.4

CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into this      day
of             , 2007, by and between Nationwide Health Properties, Inc., a
Maryland corporation (the “Company”), and
                                                              (the “Executive”).
This Agreement shall amend and restate the prior Change in Control Agreement
between the Company and the Executive, dated as of [            , 200  ] (the
“Prior Agreement”).

The Company has determined that it is in the best interests of the Company and
its shareholders that Executive be encouraged to remain with the Company and
continue to devote full attention to the Company’s business notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below)
involving the Company. The Company believes that it is in the best interest of
the Company and its shareholders to reinforce and encourage the continued
attention and dedication of Executive and to diminish inevitable distractions
arising from the possibility of a Change in Control. Accordingly, to assure the
Company that it will have Executive’s undivided attention and services
notwithstanding the possibility, threat or occurrence of a Change in Control,
and to induce Executive to remain in the employ of the Company, and for other
good and valuable consideration, the Company has, at the recommendation of its
Compensation Committee, caused the Company to enter into this Agreement. This
Agreement contains the entire agreement between the parties with respect to the
matters specified herein, and supersedes any prior oral and written agreements,
understandings and commitments between the Company and Executive with respect to
any change in control policy of the Company which may cover Executive
(including, without limitation, the Prior Agreement).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

  I. Definitions.

(1) “Cause” shall mean (a) the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness) which is not
remedied promptly by Executive after a written demand for substantial
performance is delivered to Executive by the Chief Executive Officer or by the
Board or the Compensation Committee which specifically identifies the manner in
which the Chief Executive Officer or the Board or the Compensation Committee
believes that Executive has not substantially performed his duties, or (b) the
willful engaging by Executive in illegal conduct as determined by a court of law
or gross misconduct, which is materially and demonstrably injurious to the
Company. For purposes of this definition, no act or failure to act on the part
of Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or a Committee thereof or based on the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company.

(2) “Change in Control” shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A, Regulation 240.14a-101, promulgated under the Securities Exchange
Act of 1934, or, if Item 6(e) is no longer in effect, any regulation issued by
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934 which serves similar purposes; provided that, without limitation, a
Change in Control shall be deemed to have occurred if and when (a) any “person”
(as such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934) is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities, or
(b) individuals who are members of the Board immediately prior to a meeting of
the shareholders of the Company involving the election of directors shall not
constitute a majority of the Board following such election.

 

2



--------------------------------------------------------------------------------

(3) “Date of Termination” means if Executive’s employment is terminated as a
Change in Control Termination, the date of receipt of a written notice of
termination or any later date specified therein, as the case may be.

(4) “Disability” shall mean the absence of Executive from his duties with the
Company on a full-time basis for a period of (a) ninety (90) consecutive
calendar days or (b) an aggregate of one hundred fifty (150) or more calendar
days in any fiscal year, as a result of mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive.

(5) “Effective Date” shall mean the date of Executive’s commencing employment
with the Company.

 

  II. Termination of Employment in Connection With a Change in Control

If within six months prior to or three years following a Change in Control,
Executive’s employment with the Company is terminated by Executive for Good
Reason or is terminated for any other reason other than death or Disability or
by the Company for Cause, such termination of employment shall be deemed to be a
“Change in Control Termination.” For purposes of this Agreement, “Good Reason”
shall mean (a) without the express written consent of Executive, the assignment
to Executive of any duties or any other action by the Board or the Compensation
Committee or the Chief Executive Officer, which results in a material diminution
in Executive’s position (including titles), authority, duties, responsibilities,
compensation or benefits from the most significant of those held, exercised,
assigned and/or awarded to Executive at any time, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied promptly after receipt of notice thereof given by Executive; or
(b) a requirement by the Board that the primary business location of Executive
be relocated more than ten (10) miles from the location where Executive was
employed on the date of the Change in Control.

 

3



--------------------------------------------------------------------------------

  III. Obligations of the Company Upon a Change in Control Termination.

(1) Change in Control Termination Benefits. In the event of a Change in Control
Termination, the Company shall pay to Executive (i) any annual base salary owed
to Executive through the Date of Termination to the extent not previously paid,
(ii) an amount equal to three (3) times Executive’s highest annual base salary
during any of the last three full fiscal years prior to the Date of Termination,
and (iii) an amount equal to three (3) times either (A) if Executive has been
employed by the Company for at least three full fiscal years and has received
three annual bonuses, the average annual bonus earned by Executive over the last
three full fiscal years prior to the Date of Termination, or (B) if Executive
has not been employed by the Company for at least three full fiscal years or has
not received three annual bonuses, the average of (a) the last two actual
bonuses received plus (b) the target bonus for the current year.

In addition to the payments described in subparagraphs (i), (ii), and
(iii) above, the Company also shall (A) arrange to provide to Executive for a
period of three years from the Date of Termination, medical (including dental,
vision and prescription drug coverage) and life insurance with terms no less
favorable, in the aggregate, than the most favorable of those provided to
Executive during the year immediately preceding the Date of Termination,
(B) immediately vest all previously unvested shares of restricted stock, stock
options, restricted stock units, stock appreciation rights, performance shares,
and any and all other stock-based compensation awards received and held by
Executive (which shall occur automatically without any action on the part of the
Company), (C) provide Executive with any Performance-Based Dividend Equivalents,
if any (to the extent earned by the Executive though the Date of Termination, as
determined by the Company’s Compensation Committee) for the three years
following the Date of Termination, and (D) pay any compensation previously
deferred by Executive in accordance with the provisions of the plan under which
such compensation was deferred.

 

4



--------------------------------------------------------------------------------

(2) Payments. Payments pursuant to subparagraph III (1)(i) above shall be made
within thirty (30) days following the Date of Termination. Payments pursuant to
subparagraph III (1)(ii) above shall be made in equal monthly installments over
the three-year period following the Date of Termination. Payment pursuant to III
(1)(iii) shall be made in three equal annual installments over the three-year
period following the Date of Termination on each anniversary following the Date
of Termination. Any payments pursuant to subparagraph (C) above shall be made at
the time such payments would have been made had Executive remained in the
employment of the Company.

If Executive should die while receiving payments pursuant to this Article III,
the remaining payments which would have been made to Executive if he had lived
shall be paid to the beneficiary designated in writing by Executive, or if there
is no effective written designation, then to his spouse, or if there is neither
an effective written designation nor a surviving spouse, then to Executive’s
estate. Designation of a beneficiary or beneficiaries to receive the balance of
any such payments shall be made by written notice to the Company, and Executive
may revoke or change any such designation of beneficiary at any time by a later
written notice to the Company.

If any portion of the payments set forth in above paragraphs (the “Termination
Payments”), together with any and all other amounts due and payable to Executive
as a result of such transaction (including any amounts payable with respect to
any Stock Options or any stock-based awards held by Executive), shall be deemed
to be an “excess parachute payment” under Section 280G of the Internal Revenue
Code, the amount of such payments shall be increased so that after the payment
of (A) the excise tax payable under Section 4999 of the Internal Revenue Code by
Executive on the Termination Payments and increased amounts payable hereunder,
and (B) any and all federal and state income, excise and other tax payable by
Executive on the increased amounts payable hereunder, the amount received by
Executive is equal to the Termination Payments.

 

5



--------------------------------------------------------------------------------

If, at the time of Executive’s termination of employment, Executive is a
specified employee (as defined in Section 416(i) of the Internal Revenue Code)
and the Company’s stock is publicly traded, any payments or benefits due to
Executive under Section III in excess of the payments and benefits due to
Executive had he continued to be employed by the Company (the “Severance
Package”) shall be payable not earlier than six (6) months after the Date of
Termination. As soon as practicable following the date that is six (6) months
after the Date of Termination, Executive shall receive the entire portion of the
Severance Package he would have received as of such date without the application
of this section and thereafter shall receive the remaining Severance Package as
provided in Section III.

The Company and the Executive intend that no part of the Severance Package or
any other payment or benefit to Executive under this Agreement or any other
compensation plan or arrangement shall be subject to the tax imposed under
Section 409A of the Internal Revenue Code. The Company and the Executive further
agree to act reasonably and to cooperate to amend or modify this Agreement or
any other such compensation arrangement to the extent reasonably necessary to
avoid the imposition of tax under Section 409A of the Internal Revenue Code.

 

  IV. Non-Exclusivity of Rights; Controlling Agreement.

Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company for which Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any contract or
agreement with the Company. Amounts which are vested or which Executive is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement (other than this Agreement) with the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy,

 

6



--------------------------------------------------------------------------------

practice or program or contract or agreement except as explicitly modified by
this Agreement. Executive shall not be covered by any prior Change in Control
agreement (including, without limitation, the Prior Agreement), policy or
understanding thereof after the date of this Agreement and shall not be covered
by any Change in Control severance policy, practice or program of the Company
other than this Agreement. Notwithstanding any other provision of any plan,
policy, award agreement, practice or program in which Executive participates, in
the event there is any conflict between the terms of such plan, policy, award
agreement practice or program with the rights that Executive has under this
Change in Control Agreement with regard to payments, vesting or any other
matter, this Change in Control Agreement shall control; provided, however, that
the Company shall use its best efforts to provide Executive with written notice
of any plan, policy, award agreement, practice or program that would provide
terms more favorable to Executive than terms under this Agreement, to allow
Executive to request that such new terms apply under this Agreement.

 

  V. Full Settlement; Offsets.

The Company’s obligations to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, defense or other claim, right or action which the Company
may have against Executive or others.

Executive shall not be obligated to seek other employment or to take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, and in the event Executive does seek other
employment, the terms of such employment (including any compensation received in
conjunction therewith) shall not modify, mitigate or offset the amounts payable
to Executive under any of the provisions of this Agreement.

 

  VI. Confidential Information.

Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential business information and knowledge or data relating to
the Company and its

 

7



--------------------------------------------------------------------------------

business which shall have been obtained during Executive’s employment by the
Company and which shall not be or become public knowledge (other than by acts of
Executive or representatives of Executive in violation of this Agreement) or be
information already known to Executive prior to the Effective Date. After a
Change in Control termination, Executive shall not, without the prior written
consent of the Board, or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company or those designated by it. Upon Executive’s violation of the
provisions of this Article VI, the Company shall be relieved of all future
obligations to Executive under this Agreement. However, in no event shall an
asserted or alleged violation of the provisions of this Article VI constitute a
basis for deferring or withholding any amounts otherwise payable to Executive
until such asserted or alleged violation is determined pursuant to an
arbitration proceeding pursuant to Section X.

 

  VII. Successors.

(1) This Agreement is personal to Executive and shall not be assignable by
Executive otherwise than by will or by the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal representatives.

(2) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

  VIII.  Miscellaneous.

(1) This Agreement shall be governed by and construed in accordance with the
laws of the State of California. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

8



--------------------------------------------------------------------------------

(2) All notices and other communications hereunder shall be in writing and shall
be given by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to Executive:

[Name]

610 Newport Center Drive, Suite 1150

Newport Beach, CA 92660

With a copy to:

[Name]

[Address]

[City, State, Zip]

If to the Company:

Nationwide Health Properties, Inc.

610 Newport Center Drive, Suite 1150

Newport Beach, CA 92660

Attention: Chief Executive Officer

With a copy to:

Mr. Charles D. Miller, Chairman

Nationwide Health Properties, Inc.

150 North Orange Grove Boulevard

Pasadena, CA 91103

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(3) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(4) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(5) Any failure by Executive or the Company to insist upon strict compliance
with any provision of this Agreement, or the failure to assert any right
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

9



--------------------------------------------------------------------------------

  IX. Arbitration.

(1) The parties agree that any disputes, controversies or claims which arise out
of or are related to this Agreement, including, but not limited to, any claim
relating to the purported validity, interpretation, enforceability or breach of
this Agreement, including, but not limited to, claims that a Change in Control
Termination was for Cause or for Good Reason, which are not settled between the
parties, shall be settled by arbitration in accordance with the then-current
Rules of Practice and Procedure for Employment Arbitration (the “Rules”) of the
Judicial Arbitration and Mediation Services, Inc. (“JAMS”).

(2) The arbitration shall be before a single arbitrator selected in accordance
with the JAMS Rules or otherwise by mutual agreement of the parties. The
Arbitration shall take place in Orange County, California, unless the parties
mutually agree to hold the arbitration at another location. Depositions and
other discovery shall be allowed in accordance with the JAMS Rules. The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of California or Federal law, or both, as applicable to
the claim(s) asserted.

(3) In consideration of the parties’ agreement to submit to arbitration all
disputes with regard to this Agreement, and in further consideration of the
anticipated expedition and the minimizing of expense of this arbitration remedy,
the arbitration provisions of this Agreement shall provide the exclusive remedy,
and each party expressly waives any right he or it may have to seek redress in
another forum. The arbitrator, and not any Federal, state, or local court or
agency shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to, any claim that all or any part of this Agreement
is void or voidable. The arbitration shall be final and binding upon the
parties.

 

10



--------------------------------------------------------------------------------

(4) Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided for in this Agreement, both the Company and
Executive agree that neither of them shall initiate or prosecute any lawsuit or
administrative action in any way related to any claim covered by this Agreement.

(5) Any claim which either party has against the other party that could be
submitted for resolution pursuant to this Section must be presented in writing
by the claiming party to the other party within one year of the date the
claiming party knew or should have known of the facts giving rise to the claim.
Unless the party against whom any claim is asserted waives the time limits set
forth above, any claim not brought within the time periods specified herein
shall be waived and forever barred, even if there is a Federal or state statute
of limitations which would have given more time to pursue the claim.

(6) The Company shall advance the costs and expenses of the arbitrator. In any
arbitration to enforce any of the provisions or rights under this Agreement, if
the Company is the unsuccessful party in such arbitration, as determined by the
arbitrator, the Company shall pay to the Executive all costs, expenses and
reasonable attorneys’ fees incurred therein by Executive (including without
limitation such costs, expenses and fees on any appeals), and if Executive shall
recover an award in any such arbitration proceeding, such costs, expenses and
attorneys’ fees shall be included as part of such award.

(7) Any decision and award or order of the arbitrator shall be final and binding
upon the parties hereto and judgment thereon may be entered in the Superior
Court of the State of California or any other court having jurisdiction.

(8) Each of the above terms and conditions shall have separate validity, and the
invalidity of any part thereof shall not affect the remaining parts.

(9) Any decision and award or order of the arbitrator shall be final and binding
between the parties as to all claims which were or could have been raised in
connection with the dispute

 

11



--------------------------------------------------------------------------------

to the full extent permitted by law. In all other cases the parties agree that
the decision of the arbitrator shall be a condition precedent to the institution
or maintenance of any legal, equitable, administrative, or other formal
proceeding by Executive or the Company in connection with the dispute, and that
the decision and opinion of the arbitrator may be presented in any other forum
on the merits of the dispute.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand, and the Company
has caused this Agreement to be executed in its name on its behalf, all as of
the day and year first above written.

 

Nationwide Health Properties, Inc.

By:

 

 

  Douglas M. Pasquale   President and Chief Executive Officer

Executive

 

[Name]

 

12